DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29, 32-34, 36-37 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugioka (WO 2017138625 A1) see translation.
In regards to claim(s) 21, Sugioka discloses a system comprising a laser (abstract), an auxiliary liquid (etchant) in an auxiliary liquid container (500; thus an etching chamber; p. 11), and a computing device (from a large number of computer experiments based on the optimization process, necessarily present; p. 5 and p. 9), wherein the laser is illuminated in a workpiece that causes a hole to be generated in a lattice of the workpiece by multi-photon absorption (MPA), and wherein the etchant etches the surface based upon the hole being generated (etching is promoted from the second surface SR side by the auxiliary liquid; p. 11).
In regards to claim(s) 22, Sugioka discloses MPA wherein the wavelength of the laser can reach inside the workpiece W, thus necessarily the photon energy is less than the bandgap energy (p. 11).
In regards to claim(s) 23, Sugioka discloses MPA wherein the wavelength of the laser can reach inside the workpiece W, thus occurring in the bulk (p. 11).
In regards to claim(s) 24, Sugioka discloses the etching occurs at the side opposite of illumination (p. 11).
In regards to claim(s) 25, Sugioka discloses that etching occurs locally due to the laser illumination (p. 11).
In regards to claim(s) 26, Sugioka discloses simultaneous illumination and contact with the auxiliary liquid to etch (p. 11).
In regards to claim(s) 27-28, Sugioka discloses that the beam position can be controlled and modified to a desired effect (annular zones at the very least; p. 9), capable of straight lines and etching following a focal point of the laser.
In regards to claim(s) 29, Sugioka discloses a method comprising illumination a workpiece with a laser (abstract), exposing the surface of the workpiece with an auxiliary liquid (etchant) in an auxiliary liquid container (500; thus an etching chamber; p. 11), and a computing device (from a large number of computer experiments based on the optimization process, necessarily present; p. 5, p. 9), wherein the laser is illuminated in a workpiece that causes a hole to be generated in a lattice of the workpiece by multi-photon absorption (MPA), and wherein the etchant etches the surface based upon the hole being generated (etching is promoted from the second surface SR side by the auxiliary liquid; p. 11).
In regards to claim(s) 32, Sugioka discloses the method of claim 29, wherein the illumination created the hole and the auxiliary liquid etches the workpiece (p .11).  Since charge transfer occur between the hole in the workpiece at the surface and the auxiliary liquid, it is necessarily an electrochemical reaction.
In regards to claim(s) 33-34, Sugioka discloses that etching occurs only when the laser illumination occurs and the auxiliary liquid, such as silver nitrate, is present (p. 11). Since charge transfer occur between the hole in the workpiece at the surface and the auxiliary liquid, an oxidation step and an etching step necessarily happen.
In regards to claim(s) 36, Sugioka discloses MPA wherein the wavelength of the laser can reach inside the workpiece W, thus necessarily the photon energy is less than the bandgap energy (p. 11).
In regards to claim(s) 37 and 40, Sugioka discloses a system comprising a laser (abstract), an auxiliary liquid (etchant) in an auxiliary liquid container (500; thus an etching chamber; p. 11), and a computing device (from a large number of computer experiments based on the optimization process; p. 5, p. 9), wherein the laser is illuminated in a silicon wafer workpiece (an intrinsic elemental semiconductor; p. 7) that causes a hole to be generated in a lattice of the workpiece by multi-photon absorption (MPA), and wherein the etchant etches the surface based upon the hole being generated (etching is promoted from the second surface SR side by the auxiliary liquid; p. 11). Sugioka discloses MPA wherein the wavelength of the laser can reach inside the workpiece W, thus necessarily the photon energy is less than the bandgap energy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,421,338 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US’338 include additional features and the instantly claimed MPA is necessarily present when a laser with an illumination energy below a bandgap energy creates selective etching.  While instant claims 1-20 do not include a surfactant, one of ordinary skill in the art would consider adding surfactants in etching solutions when HF is used.
Allowable Subject Matter
Claims 30-31, 35 and 38-39 are free of prior art rejections.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 30, prior art does not explicitly disclose, teach or suggest a method of illuminating a workpiece by laser that stimulates MPA and the exposing the surface of a workpiece to an etchant to etch in the portion at the location based upon the hole generated by MPA, further comprising applying a voltage which causes a size of a feature being etched in the surface of the workpiece to change.  Sugioka is the closest prior art however does not explicitly disclose applying a voltage to change the size of a feature during the etching process.  In regards to claim(s) 35 and 39, Sugioka does not explicitly disclose an etchant that includes HF or ammonium bifluoride; Sugioka only discloses a salt solution of silver nitrate.  In regards to claim(s) 38, Sugioka does not explicitly disclose a surfactant added to the auxiliary liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794